     Case 2:20-cv-00212-JAM-CKD Document 41 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ELLA W. HORN,                                   No. 2:20-cv-00212-JAM-CKD PS
12                       Plaintiff,
13            v.                                         ORDER
14       EXPERIS US, INC., A MANPOWER
         BRAND COMPANY,
15
                         Defendant.
16

17           Before the undersigned are plaintiff’s motion to waive the cost of court transcripts related

18   to her pending appeal and to proceed in forma pauperis on appeal.1 (ECF Nos. 38, 39.)

19   “Production of the transcript at government expense for an appellant in forma pauperis in a civil

20   case is proper under 28 U.S.C. § 753 if a trial judge certifies that the appeal is not frivolous and

21   presents a substantial question.” McKinney v. Anderson, 924 F.2d 1500, 1511 (9th Cir.),

22   overruled on other grounds by Helling v. McKinney, 502 U.S. 903 (1991). The relief under

23   section 753 is permissive. Id. The undersigned is unable to certify that plaintiff’s pending appeal

24   ////

25   ////

26   ////

27
     1
      Plaintiff incorrectly states that she is proceeding in forma pauperis in this action, “as previously
28   approved and honored by this Court.” (ECF No. 38 at 1.)
                                                         1
     Case 2:20-cv-00212-JAM-CKD Document 41 Filed 12/08/20 Page 2 of 2


 1   is not frivolous and presents a substantial question. Accordingly, plaintiff’s request for court

 2   transcripts at the government’s expense, and to proceed in forma pauperis on appeal, are

 3   DENIED.

 4   IT IS SO ORDERED.

 5   Dated: December 8, 2020
                                                      _____________________________________
 6
                                                      CAROLYN K. DELANEY
 7                                                    UNITED STATES MAGISTRATE JUDGE

 8

 9   17.212.appeal

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
